MEMORANDUM **
This is a petition for review from the denial of petitioners’ applications for cancellation of removal.
Respondent’s unopposed motion to dismiss in part and for summary disposition in part is granted.
Upon review of the record, we conclude that petitioner Florencia Camarillo Palacio has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss in part for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioner Jose Guadalupe Aguilar Pasillas does not challenge the finding that he failed to satisfy the ten year physical presence requirement based on his 1995 departure from the United States for more than 90 days. See 8 U.S.C. § 1229b(d)(2). Accordingly, respondent’s motion for summary disposition in part is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION DISMISSED IN PART AND DENIED IN PART.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.